         Case 1:18-cv-02817-PJM Document 46-21 Filed 07/12/19 Page 1 of 3



                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                    (GREENBELT)

KENNETH FITCH, et al.,                          *

                          Plaintiffs,           *
v.                                                      Case No.: 1:18-cv-02817-PJM
                                                *

STATE OF MARYLAND, et al.,                      *

                          Defendants.           *

*       *       *         *    *    *    *   *     *   *    *                           *
                          AFFIDAVIT OF DEBORAH A. HOLLOWAY HILL
I, Deborah Hill, am over 18 years of age and submit this Affidavit in support of the Response and
state the following:
     1. I obtained a Bachelor of Arts Degree, cum laude, from University of Baltimore, Yale Gordon
        School of Arts.
     2. I obtained a Master of Arts Degree from Johns Hopkins University, Zanvyl Krieger School
        of Arts .
     3. I obtained a Juris Doctor Degree from the University School of Baltimore School of Law.
     4. I was a federal law clerk for the Honorable James F. Schneider (retired) U.S. Bankruptcy Court
        for the District of Maryland for two years.
     5. After my clerkship, I obtained employment with Morris|Hardwick|Schneider, a default
        mortgage firm that specialized in mortgage foreclosure and bankruptcy. I held the position of
        Managing Attorney of Bankruptcy and Director of Bankruptcy Operations. There I managed
        and supervised Bankruptcy daily operation, legal training, regulatory compliance, litigation,
        referrals, and accounting for eleven states: AL, DC, DE, FL, GA, IN, MD, TN, OH, VA, WV.
        My staff consisted of 20 attorneys and over 100 paralegals, legal assistants and clerks. As
        Managing Attorney, I was senior counsel for Maryland and attended hearing/trials in US
        Bankruptcy Court for the District of Maryland and the State Circuit and District Court during
        the representation of clients. I was also appointed as Substitute Trustee of the firm which
        required review and execution of Substitute Trustee Deed, in addition to all documents needed
        for foreclosure filing and Trustee sales. Please note that the job responsibilities of Substitute

                                              Page 1 of 3
     Case 1:18-cv-02817-PJM Document 46-21 Filed 07/12/19 Page 2 of 3



     Trustee were done in conjunction with the responsibilities Director of Bankruptcy Operations
     and Managing Attorney positions.
6. I later became the Manager of Loss Mitigation at PHH Mortgage where I was responsible for
     leading the day to day management of loss mitigation operations for loans that originated in
     the United States. Upon returning to Maryland, I opened my own law practice, the Law Office
     of Deborah A. Holloway Hill & Associates, LLC where in addition to general practice I
     performed pro bono work on behalf of undocumented immigrants, debtors in debt collection
     cases, tenants in eviction cases, elder law and family law services.
7. When I was approached about representing Kenneth Fitch and State Retirees in this action I
     knew it would be a daunting task. In light of that fact I approached Breon L. Johnson, Esquire
     and asked him to act as co-counsel. During the time that we spent countless hours researching
     the legal issues and drafting, revising and redrafting the initial complaint and the Motion for
     Preliminary Injunction, no one approached me or co-counsel with any offer of assistance.
     This reinforced the fact that if we did not pursue this quest for justice, it would never happen
     before October 15, 2018, the commencement of enrollment.
8.   I felt that we had a moral if not ethical obligation to represent these individuals who were
     unable to represent themselves and could not afford an attorney to protect their interests.
     Admittedly our experience did not include class action suits, but we realized that not providing
     any legal service in this situation could lead to dire consequences to thousands of Maryland
     state employees. That is why Breon and me paid for all costs associated with filing this action.
9. Our hard work paid off when we were successful in obtaining an injunction. It is difficult to
     realize that the people who benefited by this concerted effort and choose to do nothing are
     the ones who now seek to intervene. The fact that these Movants still have their coverage for
     the time being is evidence that their argument of incompetence is a false one.
10. Ken Fitch and members of his group WE MATTER RXdrug Coverage Group began donating
     to help defray the legal costs of this suit in appreciation of our willingness to step forward and
     provide legal services in a very expedited timeframe. If not for donations, this legal effort
     would be pro bono.
11. When Breon L. Johnson withdrew from this action I could not in good conscience abandon
     what I felt was a grave responsibility, therefore efforts have been and continue to be made to
     seek co-counsel. Those efforts have included speaking to a named partner of a major Maryland
     firm.

                                            Page 2 of 3
    Case 1:18-cv-02817-PJM Document 46-21 Filed 07/12/19 Page 3 of 3



12. Our bar stresses that every lawyer should aspire to provide legal service to people with limited
   means and that the skills I developed during law school could significantly benefit so many
   people who have limited access to legal help because they are on a fixed income. No one
   person had the resources to combat this issue, so my participation in this lawsuit will help to
   determine if a basic need, such as prescription drug coverage, could be restored.          I am
   determined to provide the best legal service I can, for as of today, no one else has attempted
   to do so.
13. To be berated because I was willing to fight for individuals who had no one else to turn to by
   other members of my profession is a sad commentary on their view of the moral responsibility
   we as attorneys have to help others who do not have the tools or resources to represent
   themselves.
14. These State Retirees need access to justice, need their day in Court, need their arguments heard
   and as a member of the Maryland Bar for eleven years, I felt an overwhelming obligation to
   provide legal assistance in this matter to help them achieve their goals.



                                                   /s/ Deborah Hill_______
                                                   Deborah A. Holloway Hill




                                          Page 3 of 3
